REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Reissue Application 15/949,385 (“‘385”) for U.S. Patent No. 7,349,776 (“‘776”).
This is a Non-Final Office Action in response to Applicant’s filing on December 17, 2021.
	Claims 24-26, 39, 44-45, and 53-84 are pending.

Continuation Reissue
‘385 is a continuation reissue of Application 15/277,516 (now RE46,828), which is a reissue of U.S. Patent No. 7,349,776 (“‘776”).

Related IPRs and Concurrent Proceeding
	Examiner is aware of IPR2019-01502 filed August 16, 2019 and IPR2019-01539 filed August 23, 2019, both of which had a Decision Denying Institution of Inter Partes Review.  Examiner also notes 2:18cv320 Jaguar Land Rover Limited V. Bentley Motors Limited Et Al, currently open.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which RE46,828 or ‘776 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.

Reason for Reissue
	This is a non-broadening reissue.  The error upon which '385 is based has been updated in the Remarks on p. 23 and reads,
“One error to be corrected is the omission of a claim directed to a vehicle comprising a vehicle control system arranged to control a plurality of vehicle subsystems, wherein the vehicle control system is operable in at least two off-road modes, and further wherein one of the off-road modes is a mode in which the vehicle subsystems are controlled in a manner suitable for driving on rocks and/or boulders. This error has been corrected by claim 24.”

Per MPEP 1414.03(I), “where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment).”  Since the Reissue Declaration filed April 10, 2018 (“Reissue Dec”) was in compliance with 37 CFR 1.175 and 35 USC 251, it is acceptable for Applicant to correct the error statement in the Remarks.

Response to Arguments
Applicant’s arguments have been fully considered, but are not found persuasive.  
In the Remarks, Applicant argues since a Terminal Disclaimer was already filed disclaiming the claims of US Pat. RE46,828, the statutory type (35 USC 101) double patenting rejection of claims 61-63 is improper. (Remarks at p. 12)
Examiner respectfully disagrees.  Since the double patenting rejection was a statutory type – 35 USC 101, a Terminal Disclaimer cannot overcome it.  See MPEP 804.02(I).  Note claims 61-63 of the instant application are identical to claims 59-61 of 
In the Remarks, Applicant argues that Taffin does not disclose a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes. (Remarks at pp. 12-14)
Examiner finds this argument persuasive; therefore, the 35 USC 102 rejection over Taffin is withdrawn. 

Claim Objections
Claims 24-26, 39, 44-45, and 53-84 are objected to for failing to comply with 37 CFR 1.173.  
Pursuant to 37 CFR 1.173(b)(2), for any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number.  Amendment of new claims should have the status identifier “New, Amended,” “New, Twice Amended,” etc.  See MPEP 1453(V)(D) for examples of proper amendments to new claims.  
In this case, claims 24-26, 39, 44-45, and 53-84 should have the status identifier as “New, Previously Presented.”  Additionally, the claim numbers and their status identifiers should also be underlined.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
In claims 39, 64 – powertrain control means to movement of the throttle pedal…
transmission control means arranged to monitor at least one parameter of the vehicle and to select the transmission ratios in response…
In claim 78 – means of two separate driver input devices…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, 59, 75 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The term “low vehicle speeds” in claim 25 is a relative term which renders the claim indefinite. The term “low vehicle speeds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is not clear what vehicle speeds constitute “low vehicle speeds.”
The term “very high levels” in claim 25 is a relative term which renders the claim indefinite. The term “very high levels” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is not clear what levels of wheel slip constitute “very high levels of wheel slip.” 
The term “high degrees of wheel articulation” in claims 26 and 59 is a relative term which renders the claim indefinite. The term “high degrees of wheel articulation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is not clear what degrees of wheel articulation would meet the scope of “high degrees of wheel articulation.” 
The term “low levels of throttle pedal depression” in claims 75 and 77 is a relative term which renders the claim indefinite. The term “low levels of throttle pedal depression” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is not clear what levels of 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 61-63 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 59-61, respectively, of prior U.S. RE46,828. This is a statutory double patenting rejection.



Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of RE46828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 24-26, 39, 44-45, 53-60 and 64-83 are allowable over the prior art pending overcoming any applicable objections or rejections as noted above.
As per claims 24-26, 39, and 53-59, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and still further wherein one of the off-road modes is a mode in which the subsystems are controlled in a manner suitable for driving on rocks and/or boulders.
As per claims 44 and 45, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of 
As per claim 60, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, and further wherein the plurality of driving modes includes at least two off-road modes in which the subsystem configurations are controlled in a manner suitable for driving on respective off-road driving surfaces, and an on-road mode in which the subsystem configurations are controlled in a manner suitable for driving on-road, and still further wherein one of the off-road modes is a sand mode in which the vehicle subsystems are controlled in a manner suitable for driving on 
As per claim 64, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system having a driver input device for selecting a driving mode, the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein one of the plurality of vehicle subsystems is a suspension subsystem and said plurality of subsystem configuration modes comprises a plurality of ride heights; and wherein one of the plurality of vehicle subsystems is a powertrain system which includes a powertrain control means and a throttle pedal, the subsystem configuration modes providing different levels of responsiveness of the powertrain control means to movement of the throttle pedal.
As per claim 83, none of the prior art of record, alone or in combination, discloses, inter alia, a vehicle control system having a driver input device for selecting a driving mode, the vehicle control system arranged to control a plurality of vehicle subsystems each of which is operable in a plurality of subsystem configuration modes, wherein the vehicle control system is operable in a plurality of driving modes in each of which it is arranged to select the subsystem configuration modes in a manner suitable for a respective driving surface, wherein one of the plurality of vehicle subsystems is a suspension subsystem and said plurality of subsystem configuration modes comprises 

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:  
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/BJP/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992